Citation Nr: 1241330	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-25 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the service-connected type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968 including in the Republic of Vietnam.

The Veteran's awards and decorations include the National Service Defense Medal, the Vietnam Service Medal, the Republic of Vietnam Campaign Medal, and the Republic of Vietnam Meritorious Unit Citation of the Gallantry Cross with Palm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the RO.

A review of the Virtual VA paperless claims processing system reveals VA treatment records which are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of service connection for ischemic heart disease, to include as due to Agent Orange exposure; coronary artery disease, to include as due to Agent Orange exposure; arteriosclerotic heart disease, to include as due to Agent Orange exposure; removal of the sternum bone associated with heart surgery; hypertension secondary to the service-connected type II diabetes mellitus with hyperlipidemia; and peripheral neuropathy of the bilateral upper extremities secondary to the service-connected type II diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  

Additionally, the issues of a temporary total rating for a period of convalescence following heart surgery in September 2011; a total disability evaluation based upon individual unemployability by reason of service-connected disability; an increased evaluation in excess of 20 percent for the service-connected type II diabetes mellitus; and the claim of whether new and material evidence had been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD) with a secondary depressive disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board notes that the most recent Supplemental Statement of the Case (SSOC) pertinent to the issue on appeal is dated in September 2011. However, subsequent to the issuance of that SSOC, a VA examination that addressed the Veteran's peripheral neuropathy of the bilateral lower extremities was performed in May 2012.

Since the examination report provides relevant evidence referable to the claim for service connection, a remand is necessary for the issuance of an SSOC.

The Board regrets the additional delay in adjudication of the Veteran's claim that a remand will entail; however, it is necessary to ensure that the Veteran receives all consideration due him under the law.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and his representative in order to have them identify any outstanding medical evidence or treatment records that might support his claim of service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the service-connected type II diabetes mellitus. 

If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. All records and/or responses received should be associated with the claims file. 

If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2.  After completing all indicated action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim remaining on appeal in light of all evidence of record, to include that submitted since the issuance of the most recent SSOC in September 2011.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative a fully responsive SSOC and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



